United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT

                       ___________

                       No. 96-2984
                       ___________

Beck Materials Company,       *
                              *
         Petitioner,          *
                              * Petition for Review of an
Order
    v.                        * of the Federal Mine Safety
&
                           * Health Review Commission.
Federal Mine Safety and Health                    *
Review Commission; Robert B. Reich,               *
    [UNPUBLISHED]
Secretary of Labor,        *
                           *
         Respondents.      *
                      ___________

                                  Submitted:     September 23,
1997
                                          Filed:   October 14,
1997
                       ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.


    Beck Materials Company (Beck) petitions for review of
the Federal Mine Safety and Health Review Commission
(Commission) order affirming three citations and civil
penalties assessed by the Secretary of Labor (Secretary)
pursuant to Section 105 of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq.
    The citations arose from a December 7, 1994 accident
wherein Beck&s quarry




                           -2-
foreman Doug Laird was seriously injured while making
adjustments to a conveyer belt at Beck&s rock-crushing
operation, without deenergizing the conveyer system.
Following the accident, the Secretary issued three
citations for mandatory safety violations, charging that
Laird was making adjustments to the conveyor belt without
deenergizing and locking out the conveyor system, in
violation of 30 C.F.R. § 56.12016; that Laird failed to
use a safe means of access to make adjustments to the
belt, in violation of 30 C.F.R. § 56.11001; and that the
belt pulleys were not sufficiently guarded to prevent
contact with the pinch point, in violation of 30 C.F.R.
§ 56.14107(a).      The Secretary determined that the
violations were “significant and substantial” and that
violations related to the failure to provide safe access
and to deenergize the machinery were the result of Beck&s
“unwarrantable failure” to comply with mandatory health
standards. See 30 U.S.C. § 814(d)(1). The Secretary
proposed civil penalties in the amount of $3,500.

    Beck challenged the proposed penalties, asserting its
employees were instructed to deenergize equipment in
connection with repairs, safe access was readily
available to its employees, and all moving equipment
parts were thoroughly guarded.

    Following a hearing before an Administrative Law
Judge (ALJ), the ALJ modified the citations and ordered
Beck to pay $2,800.   Beck&s petition for discretionary
review with the Commission was denied, and Beck timely
petitions for review.

    After thorough review of the record we conclude that

                           -3-
the ALJ&s decision is supported by substantial evidence on
the record as a whole. See 30 U.S.C. § 816(a)(1).

    Accordingly, the petition for review is denied.




                            -4-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -5-